Citation Nr: 1023945	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to October 5, 2006, 
for the grant of total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from February 1978 to March 
1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, granted TDIU 
effective from October 5, 2006.  The Veteran appealed the 
effective date of the grant of TDIU.  The case is currently 
under the jurisdiction of the Houston, Texas, RO.


FINDINGS OF FACT

1.  A final Board decision dated July 1, 2004 denied the 
Veteran's claim for TDIU; the Board's decision was affirmed 
by the Court of Appeals for Veterans Claims (the Court) in 
October 2006.

2.  After July 1, 2004, there was no claim, formal or 
informal, for TDIU benefits filed before October 5, 2006.

3.  During the one-year period preceding October 5, 2006, it 
was not factually ascertainable that the Veteran's service-
connected disability prevented him from a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 
2006, for the award of TDIU benefits are not met.  38 
U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 
3.340, 3.341, 3.400, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Complete preadjudication notice was provided in a December 
2006 letter.  Subsequently, the Veteran was notified that his 
claim was awarded with an effective date of October 5, 2006, 
the date of his claim.  He was provided notice how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for an earlier effective date.  He was assigned the 
date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  That is the issue 
addressed herein and the Veteran and his representative have 
advanced arguments in support of his claim, demonstrating 
actual knowledge of the criteria regarding effective dates.

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  He was provided with a VA 
examination in January 2007.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the Veteran 
is not prejudiced by a decision on the claim at this time.



Earlier Effective Date for TDIU

The April 2007 rating decision on appeal awarded TDIU, 
effective October 5, 2006.  The Veteran claims he is entitled 
to an earlier effective date for this grant of TDIU.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for paranoid schizophrenia, 
which has been rated as 70 percent disabling since April 
1984.  He filed a claim for TDIU in October 1998.  In an 
April 2002 decision, the Board denied the Veteran's claim for 
TDIU.  The Veteran appealed the Board's decision to the 
Court, which, in a January 2003 decision, vacated the Board's 
April 2002 decision and remanded the issue for readjudication 
in accordance with the Joint Motion for Remand.  In a July 1, 
2004 decision, the Board again denied the Veteran's claim for 
TDIU.  The Veteran appealed to the Court.  In an October 2006 
decision, the Court affirmed the Board's July 2004 decision.  
Thus, the July 1, 2004 Board decision is final.  See 38 
U.S.C.A. § 7105.

On October 5, 2006, the RO received from the Veteran a VA 
Form 21-4138 on which he stated that he had moved under the 
jurisdiction of the Houston RO and that "I should have a 
pending claim for IU."

The RO treated this as a claim for TDIU and scheduled the 
Veteran for a VA examination.  The January 2007 VA 
examination report included the statement that "because of 
his illogical beliefs and because of his poor ability to 
organize his thinking and take care of his grooming needs he 
will not be able to perform any physical or sedentary 
activities unless he gets into treatment."  

As noted above, the April 2007 rating decision on appeal 
awarded TDIU, effective October 5, 2006, the date of the 
Veteran's claim.  The award was based on the January 2007 VA 
examination findings.

The Board notes that in a February 2009 rating decision the 
RO determined that the April 2007 rating decision had 
erroneously assigned October 5, 2006, as the effective date 
of the TDIU award.  The RO stated that the effective date 
should have been January 22, 2007, the date of the VA 
examination that demonstrated unemployability.  Subsequently, 
however, in a September 2009 supplemental statement of the 
case (SSOC), the RO restored October 5, 2006 as the effective 
date, finding that the February 2009 rating decision was 
based on a faulty reading of the procedural history.  
Accordingly, the issue before the Board remains entitlement 
to an effective date prior to October 5, 2006, for the award 
of TDIU.

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, and it must 
identify the benefit being sought.  Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 
(1998).

In this case, following the date of the final Board decision 
denying TDIU (July 1, 2004), the Veteran filed a claim for 
TDIU benefits which was received at the RO on October 5, 
2006.  There is no document of record subsequent to July 1, 
2004 and prior to October 5, 2006, that may be reasonably 
construed as a claim for TDIU benefits.  38 C.F.R. §§ 
3.151(a), 3.155(a).  Therefore, the date of receipt of the 
Veteran's current claim for TDIU is October 5, 2006.  Under 
38 C.F.R. § 3.400(0)(2), it is necessary to determine 
whether, sometime between October 5, 2005, and October 5, 
2006, the Veteran's inability to follow a substantially 
gainful occupation became factually ascertainable.

After a review of the evidence of record, the Board finds 
that, for the one year period prior to receipt of the 
Veteran's TDIU claim on October 5, 2006, it is not factually 
ascertainable that the Veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disability, paranoid schizophrenia, rated as 70 
percent disabling.  The record contains no medical evidence 
during this period that could support a finding that the 
Veteran was unable to follow a substantially gainful 
occupation as a result of his service-connected disability.  

The first evidence of record which showed that the Veteran 
was unable to maintain employment due to his service-
connected disability was the January 2007 VA examination. 

In sum, the date of the Veteran's claim is October 5, 2006.  
The date upon which it is first factually ascertainable that 
entitlement to a TDIU arose is January 22, 2007.  There is no 
basis for an effective date prior to October 5, 2006.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).






ORDER

An effective date earlier than October 5, 2006, for the award 
of TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


